UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


                                           )
TERRANCE JONES,                            )
                                           )
                     Plaintiff,            )
                                           )
       v.                                  )      Civil Action No. 11-1620 (RJL)
                                           )
JEREMY BEAVER, et al.,                     )
                                           )
                     Defendants.           )
                                           )


                              ME~DUM         OPINION
                        AprilR, 2012 [Dkt. #22, #36, #39, #40]

       This matter is before the Court on defendants Jeremy Beaver and Listen Vision,

LLC's motion to dismiss [Dkt. #22] and plaintiffs motions for summary judgment [Dkt.

# 36] and for default [Dkt. #39, #40]. For the reasons discussed below, the Court

GRANTS the defendants' motion, DENIES plaintiffs motions, and DISMISSES this

action without prejudice for lack of subject matter jurisdiction.

                                   I. BACKGROUND

       The plaintiff entered into "a formal agreement to use [Listen Vision's] studio to

record his music," Complaint ("Compl.") [Dkt. #1] at 1, both "for personal use," id., and

for "his side project album using [his own] original music ... and music that defendant,

Jeremy Beaver asserted was licensed for [the plaintiffs] use," id. at 2. The plaintiff

purchased music from Listen Vision, and was told by defendant Jeremy Beaver "that he
had unrestricted permission [to use] all [Listen Vision] music purchased and recorded by

the plaintiff." Id.

       When the plaintiff later learned that "the defendants were raided for selling

unlicensed music," id., he sought assurances "that the music [he] purchased through

[Listen Vision] was licensed and transferrable for licensed use by the plaintiff," id. at 3.

The defendants have not responded to the plaintiff s satisfaction. See id. According to

the plaintiff, both he "and his independent record label [are] legally vulnerable," id.,

presumably to potential lawsuits by the recording artists whose material the plaintiff

obtained without the proper license. "The plaintiff is suing the defendants for ten million

dollars." Id.

                                       II. DISCUSSION

       Defendants Beaver and Listen Vision move to dismiss the complaint under Rule

12(b)(I) of the Federal Rules of Civil Procedure. "The complaint assert[s] that the

parties entered into an agreement whereby Plaintiff would utilize Listen Vision['s] studio

and Defendants would provide licensed music." Mot. to Dismiss for Lack of Subject

Matter J. ("Defs.' Mot.") [Dkt. #22] ,-r 1. The Court concurs with the defendants'

assessment that "the complaint asserts a claim for breach of contract," id., over which this

Court lacks subject matter jurisdiction, id. ,-r 2.

       "F ederal courts are courts of limited jurisdiction and the law presumes that' a

cause lies outside this limited jurisdiction. '" Larsen v. Us. Navy, 486 F. Supp. 2d 11, 18



                                                 2
(D.D.C. 2007) (quoting Kokkonen v. Guardian Life Ins. Co. ofAm., 511 U.S. 375,377

(1994)). The plaintiff bears the burden of demonstrating that the Court has subject

matter jurisdiction over his claim, Moms Against Mercury v. Food & Drug Admin., 483

F.3d 824,828 (D.C. Cir. 2007), and the plaintiffs status as apro se litigant does not

relieve him of this obligation, see, e.g., Price v. College Park Honda, No. 05-0624, 2006

WL 1102818, at *6 (D.D.C. Mar. 31, 2006) (citations omitted). To this end, the Court

may consider the complaint standing alone, "the complaint supplemented by undisputed

facts evidenced in the record, or the complaint supplemented by undisputed facts plus the

court's resolution of disputed facts." Coal. for Underground Expansion v. Mineta, 333

F.3d 193, 198 (D.C. Cir. 2003) (citations omitted). "If the district court finds that it lacks

subject matter jurisdiction, it must dismiss the case, and without prejudice." Paul v.

Didizian, No. 11-0684,2011 WL 4953034, at *2 (D.D.C. Oct. 19,2011); see Fed. R. Civ.

P. 12(h)(3).

       "Common bases for subject matter jurisdiction in a federal district court are federal

question jurisdiction ... and diversity jurisdiction." Bush v. Butler, 521 F. Supp. 2d 63,

70 (D.D.C. 2007) (citations omitted). Federal question jurisdiction exists if a claim

"aris[es] under the Constitution, laws, or treaties of the United States." 28 U.S.C. §

1331. "[D]iversity jurisdiction arises when the parties are citizens of different States and

the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

costs." Paul, 2011 WL 4953034, at *2 (citing 28 U.S.C. § 1332(a)(1)) (internal


                                              3
quotation marks omitted).

       Neither the complaint nor the plaintiffs response to the defendants' motion to

dismiss establishes federal question jurisdiction. The plaintiff s assertion that this action

"involv[es] a federal crime" which "can be litigated in federal court," Pl.'s Resp. to Def.'s

Mot. to Dismiss [Dkt. #25] at 1, simply does not suffice. See Masoud v. Suliman, No.

10-0994,2011 WL 4634214, at *2-3 (D.D.C. Oct. 6,2011) (dismissing complaint which

did "not purport to invoke any federal statutes" but instead "generally referenc[ ed]

fourteen separate criminal statutes"). Additionally, because the plaintiff and defendant

Beaver both reside in Maryland, see Defs.' Mot.   ~   5 n.l, the plaintiff cannot establish

"complete diversity between the parties, which is to say that the plaintiff may not be a

citizen of the same state as any defendant." Bush, 521 F. Supp. 2d at 71 (citations

omitted).

                                   III. CONCLUSION

       Where, as here, the plaintiff fails to meet his burden of establishing subject matter

jurisdiction, the Court must dismiss the action. Thus, the defendants' motion to dismiss

is GRANTED, the plaintiffs motions are DENIED, and this entire action is dismissed

without prejudice. An Order consistent with this decision accompanies this

Memorandum Opinion.




                                                  ~H~
                                                  United States District Judge
                                              4